Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/473,379 in response to an original application filed on 09/13/2021. Claims 1-16 are currently pending and have been considered below. Claims 1, 5, 9 and 13 are an independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g... In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d Application/Control Number: 17/232,733 Page 3 Art Unit: 2478 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-16 of Patent 10,542,554 B2. Although the claims are not identical, they are not patentably distinct from each other because claims 1-16 of the patent and claims 1-16 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

              Application # 17/473,379
                 Patent # 10,542,554 B2
     Claim 1: A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including information configuring to skip an uplink transmission; 
     Claim 1:  A method of performed by a terminal in a wireless communication system, the method comprising: establishing a radio resource control (RRC) connection with a base station; receiving, from the base station, first information on semi-persistent scheduling and second information indicating that the terminal skips uplink transmission associated with the semi-persistent scheduling in case that no data is available for the uplink transmission;
identifying whether an uplink grant exists; 
identifying a configured uplink grant based on the first information on the semi-persistent scheduling;
and identifying whether a medium access control (MAC) protocol data unit (PDU) to be generated includes no uplink data and includes a padding buffer status report (BSR), wherein the uplink transmission is skipped based on the information, in case that the uplink grant exists, and in case that the MAC PDU to be generated includes no uplink data and includes the padding BSR.
determining whether an uplink data is available for the uplink transmission; and skipping the uplink transmission for the configured uplink grant based on the second information in case that the uplink data is not available.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claims 1, 5, 9 and 13 of the instant application are encompassed by steps recited in claims 1, 5, 9 and 13 of the patent, respectively. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478